                                                                                         Kr 25 2019
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division


INFINITE ALLAH,

        Plaintiff,

V.                                                                     Civil Action No.3:18CV477



SUSAN FRANK,

       Defendants.

                                  MEMORANDUM OPINION

       By Memorandum Order entered on July 24,2018,the Court conditionally docketed

Plaintiffs action. At that time,the Court warned Plaintiff that he must keep the Court informed

of his current address, and that the failure to do so would result in the dismissal of his action. On

October 23,2019,the United States Postal Service returned a October 17,2019 Memorandum

Order to the Court marked,"RETURN TO SENDER," and"NO LONGER AT THIS

ADDRESS." Since that date. Plaintiff has not contacted the Court to provide a current address.

Plaintiffs failure to contact the Court and provide a current address indicates his lack ofinterest

in prosecuting this action. See Fed. R. Civ. P.41(b). Accordingly,the action will be

DISMISSED WITHOUT PREJUDICE.

       An appropriate Order shall accompany this Memorandum Opinion.


                                                              M.Hannah L
                                                              United States      let Judge
Date: OCT 2 5 2019
Richmond, Virginia
